Title: The Busy-Body, No. 8, 27 March 1729
From: Franklin, Benjamin,Breintnall, Joseph
To: 


  The Busy-Body. No. 8.
  ——Quid non mortalia Pectora cogisAuri sacra Fames! Virgil.
One of the greatest Pleasures an Author can have is certainly the Hearing his Works applauded. The hiding from the World our Names while we publish our Thoughts, is so absolutely necessary to this Self-Gratification, that I hope my Well-wishers will congratulate me on my Escape from the many diligent, but fruitless Enquiries that have of late been made after me. Every Man will own, That an Author, as such, ought to be try’d by the Merit of his Productions only; but Pride, Party, and Prejudice at this Time run so very high, that Experience shews we form our Notions of a Piece by the Character of the Author. Nay there are some very humble Politicians in and about this City, who will ask on which Side the Writer is, before they presume to give their Opinion of the Thing wrote. This ungenerous Way of Proceeding I was well aware of before I publish’d my first Speculation; and therefore concealed my Name. And I appeal to the more generous Part of the World, if I have since I appear’d in the Character of the Busy-Body given an Instance of my siding with any Party more than another, in the unhappy Divisions of my Country; and I have above all, this Satisfaction in my Self, That neither Affection, Aversion or Interest, have byass’d me to use any Partiality towards any Man, or Sett of Men; but whatsoever I find nonsensically ridiculous, or immorally dishonest, I have, and shall continue openly to attack with the Freedom of an honest Man, and a Lover of my Country.
I profess I can hardly contain my Self, or preserve the Gravity and Dignity that should attend the Censorial-Office, when I hear the odd and unaccountable Expositions that are put upon some of my Works, thro’ the malicious Ignorance of some, and the vain Pride of more than ordinary Penetration in others; one Instance of which many of my Readers are acquainted with. A certain Gentleman has taken a great Deal of Pains to write a KEY to the Letter in my No. 4. wherein he has ingeniously converted a gentle Satyr upon tedious and impertinent Visitants into a Libel on some in the Government: This I mention only as a Specimen of the Taste of the Gentlemen, I am forsooth, bound to please in my Speculations, not that I suppose my Impartiality will ever be called in Question upon that Account. Injustices of this Nature I could complain of in many Instancies; but I am at present diverted by the Reception of a Letter, which tho’ it regards me only in my Private Capacity, as an Adept, yet I venture to publish it for the Entertainment of my Readers.
“To Censor Morum, Esq; Busy-Body General of the Province of Pennsylvania, and the Counties of Newcastle, Kent, and Sussex, upon Delaware.

“Honourable Sir,
“I judge by your Lucubrations, that you are not only a Lover of Truth and Equity, but a Man of Parts and Learning, and a Master of Science; as such I honour you. Know then, Most profound  Sir, that I have from my Youth up, been a very indefatigable Student in, and Admirer of that Divine Science, Astrology. I have read over Scot, Albertus Magnus, and Cornelius Agrippa above 300 Times; and was in hopes by my Knowledge and Industry, to gain enough to have recompenced me for my Money expended, and Time lost in the Pursuit of this Learning. You cannot be ignorant, Sir, (for your intimate Second sighted Correspondent knows all Things) that there are large Sums of Money hidden under Ground in divers Places about this Town, and in many Parts of the Country; But alas, Sir, Notwithstanding I have used all the Means laid down in the immortal Authors beforementioned, and when they fail’d, the ingenious Mr. P—d—l with his Mercurial Wand and Magnet, I have still fail’d in my Purpose. This therefore I send to Propose and desire an Acquaintance with you, and I do not doubt, notwithstanding my repeated Ill-Fortune, but we may be exceedingly serviceable to each other in our Discoveries; and that if we use our united Endeavours, the Time will come when the Busy-Body, his Second-sighted Correspondent, and your very humble Servant, will be Three of the richest Men in the Province: And then, Sir, what may not we do? A Word to the Wise is sufficient. I conclude with all demonstrable Respect, Yours, and Urania’s Votary,
Titan Pleiades.”


In the Evening after I had received this Letter, I made a Visit to my Second-sighted Friend, and communicated to him the Proposal. When he had read it, he assur’d me, that to his certain Knowledge there is not at this Time so much as one Ounce of Silver or Gold hid under Ground in any Part of this Province, For that the late and present Scarcity of Money had obliged those who were living, and knew where they had formerly hid any, to take it up, and use it in their own necessary Affairs: And as to all the Rest which was buried by Pyrates and others in old Times, who were never like to come for it, he himself had long since dug it all up and applied it to charitable Uses, And this he desired me to publish for general Good. For, as he acquainted me, There are among us great Numbers of honest Artificers and labouring People, who fed with a vain Hope of growing suddenly rich, neglect their Business, almost to the ruining of themselves and Families, and voluntarily endure abundance of Fatigue in a fruitless Search after Imaginary hidden Treasure. They wander thro’ the Woods and Bushes by Day, to discover the Marks and Signs; at Midnight they repair to the hopeful Spot with Spades and Pickaxes; full of Expectation they labour violently, trembling at the same Time in every Joint, thro’ Fear of certain malicious Demons who are said to haunt and guard such Places. At length a mighty hole is dug, and perhaps several Cartloads of Earth thrown out, but alas, no Cag or Iron Pot is found! no Seaman’s Chest cram’d with Spanish Pistoles, or weighty Pieces of Eight! Then they conclude, that thro’ some Mistake in the Procedure, some rash Word spoke, or some Rule of Art neglected, the Guardian Spirit had Power to sink it deeper into the Earth and convey it out of their Reach. Yet when a Man is once thus infatuated, he is so far from being discouraged by ill Success, that he is rather animated to double his Industry, and will try again and again in a Hundred Different Places, in Hopes at last of meeting with some lucky Hit, that shall at once Sufficiently reward him for all his Expence of Time and Labour.
This odd Humour of Digging for Money thro’ a Belief that much has been hid by Pirates formerly frequenting the River, has for several Years been mighty prevalent among us; insomuch that you can hardly walk half a Mile out of Town on any Side, without observing several Pits dug with that Design, and perhaps some lately opened. Men, otherwise of very good Sense, have been drawn into this Practice thro’ an over weening Desire of sudden Wealth, and an easy Credulity of what they so earnestly wish’d might be true. While the rational and almost certain Methods of acquiring Riches by Industry and Frugality are neglected or forgotten. There seems to be some peculiar Charm in the conceit of finding Money; and if the Sands of Schuylkil were so much mixed with small Grains of Gold, that a Man might in a Day’s Time with Care and Application get together to the Value of half a Crown, I make no Question but we should find several People employ’d there, that can with Ease earn Five Shillings a Day at their proper Trades.
Many are the idle Stories told of the private Success of some People, by which others are encouraged to proceed; and the Astrologers, with whom the Country swarms at this Time, are either in the Belief of these things themselves, or find their Advantage in persuading others to believe them; for they are often consulted about the critical Times for Digging, the Methods of laying the Spirit, and the like Whimseys, which renders them very necessary to and very much caress’d by the poor deluded Money-hunters.
There is certainly something very bewitching in the Pursuit after Mines of Gold and Silver, and other valuable Metals; And many have been ruined by it. A Sea Captain of my Acquaintance used to blame the English for envying Spain their Mines of Silver; and too much despising or overlooking the Advantages of their own Industry and Manufactures. For my Part, says he, I esteem the Banks of Newfoundland to be a more valuable Possession than the Mountains of Potosi; and when I have been there on the Fishing Account, have look’d upon every Cod pull’d up into the Vessel as a certain Quantity of Silver Ore, which required only carrying to the next Spanish Port to be coin’d into Pieces of Eight; not to mention the National Profit of fitting out and Employing such a Number of Ships and Seamen. Let honest Peter Buckrum, who has long without Success been a Searcher after hidden Money, reflect on this, and be reclaimed from that unaccountable Folly. Let him consider that every Stitch he takes when he is on his Shop-board, is picking up part of a Grain of Gold that will in a few Days Time amount to a Pistole; And let Faber think the same of every Nail he drives, or every Stroke with his Plain. Such Thoughts may make them industrious, and of consequence in Time they may be Wealthy. But how absurd is it to neglect a certain Profit for such a ridiculous Whimsey: To spend whole Days at the George, in company with an idle Pretender to Astrology, contriving Schemes to discover what was never hidden, and forgetful how carelessly Business is managed at Home in their Absence: To leave their Wives and a warm Bed at Midnight (no matter if it rain, hail, snow or blow a Hurricane, provided that be the critical Hour) and fatigue themselves with the Violent Exercise of Digging for what they shall never find, and perhaps getting a Cold that may cost their Lives, or at least disordering themselves so as to be fit for no Business beside for some Days after. Surely this is nothing less than the most egregious Folly and Madness.
I shall conclude with the Words of my discreet Friend Agricola, of Chester-County, when he gave his Son a Good Plantation, My Son, says he, I give thee now a Valuable Parcel of Land; I assure thee I have found a considerable Quantity of Gold by Digging there; Thee mayst do the same. But thee must carefully observe this. Never to dig more than Plow-deep.

